Case: 1:19-cv-06886 Document #: 1 Filed: 10/18/19 Page 1 of 9 PagelD #:1 yh

 

rar CEIVED
UNITED STATES DISTRICT COURT Sie

 

 

 

 

 

FOR THE NORTHERN DISTRICT OF ILLINOIS oct 18 201
EASTERN DIVISION
: AUTON
THOWAS G. BRUTON
Denise. Wess) CLERK US. DISTRICT COUR
)
’ )
)
Plaintiff(s), )
)
vs. ) 1906886
, ) JUDGE
Chiengo Public Schwols ) MAG. JUDGE WEISMAN ;
' ~ : ye ee
Daniel |ucas yo
)
a)
Defendant(s). )

COMPLAINT FOR VIOLATION OF CONSTITUTIONAL RIGHTS

This form complaint is designed to help you, as a pro se plaintiff, state your case in a clear

manner. Please read the directions and the numbered paragraphs carefully. Some paragraphs

may not apply to you. You may cross out paragraphs that do not apply to you. All references

to “plaintiff” and “defendant” are stated in the singular but will apply to more than one

plaintiff or defendant if that is the nature of the case.

1, This is a claim for violation of plaintiff's civil rights as protected by the Constitution and
laws of the United States under 42 U.S.C. §§ 1983, 1985, and 1986.

2. The court has jurisdiction under 28 U.S.C. §§ 1343 and 1367.

3. Plaintiff's full name is Len ise Wesian

If there are additional plaintiffs, fill in the above information as to the first-named plaintiff
and complete the information for each additional plaintiff on an extra sheet.
Case: 1:19-cv-06886 Document #: 1 Filed: 10/18/19 Page 2 of 9 PagelD #:1

4, Defendant, Chi CASS © Cu (I iC Sch ao Ls ,is

(name, badge number if known)

a officer or official employed by Gnfloy- Ch (Cf 0 Fu bie. School,

(department. or agency of government)

 

or
CZ an individual not employed by a governmental entity.

If there are additional defendants, fill in the above information as to the first-named

defendant and complete the information for each additional defendant on an extra sheet.

5. The municipality, township or county under whose authority defendant officer or official

actedis_ COOK Cousty _ As to plaintiff's federal
constitutional claims, the municipality, township or county is a defendant only if

custom or policy allegations are made at paragraph 7 below.

6. On or about / a7 / 20/ Y, at approximately qG Bin. O p.m.
(month,day, year)
plaintiff was present in the municipality (or unincorporated area) of ( 4 LALO

“inthe County of __ COOK ,
LIQ Ww Monto

State of Illinois, at SL00—Ha Easter HE ;

(identify location as precisely as possible)

 

 

when defendant violated plaintiff's civil rights as follows (Place X in each box that
applies):

arrested or seized plaintiff without probable cause to believe that plaintiff had
committed, was committing or was about to commit a crime;

searched plaintiff or his property without a warrant and without reasonable cause;
used excessive force upon plaintiff;

failed to intervene to protect plaintiff from violation of plaintiff's civil rights by
one or more other defendants;

failed to provide plaintiff with needed medical care;

conspired together to violate one or more of plaintiff's civil rights;

Other:

oA ROU O

 

 
Case: 1:19-cv-06886 Document #: 1 Filed: 10/18/19 Page 3 of 9 PagelD #:1

 

7. Defendant officer or official acted pursuant to a custom or policy of defendant
municipality, county or township, which custom or policy is the following: (Leave blank
if no custom or policy is alleged): Vo O [ ati pf _OF Cowel OF f CA
TO Dd wot Mower Other. In7o_The School.
Chemis Sel] Steal LDEH Fund, <Eeczt—
Lith

8. Plaintiff was charged with one or more crimes, specifically:
» Chnerqed wrth UMlegal Pev, wnAr placed ko
CrReven tion -
- Elle disability claim

i

 

 

 

9, (Place an X in the box that applies. If none applies, you may describe the criminal
proceedings under “Other”) The criminal proceedings

Care still pending.
( were terminated in favor of plaintiff in a manner indicating plaintiff was innocent.'

(e” Plaintiff was found guilty of one or more charges because defendant deprived me ofa

fair trial as follows only wrth Schrvol tak court, VD Pole

invs| Verne -

 

 

O Other:

 

 

‘Examples of termination in favor of the plaintiff in a manner indicating plaintiff was innocent
may include a judgment of not guilty, reversal of a conviction on direct appeal, expungement of the
conviction, a voluntary dismissal (SOL) by the prosecutor, or a nolle prosequi order.

3
11.

12.

13.

Case: 1:19-cv-06886 Document #: 1 Filed: 10/18/19 Page 4 of 9 PagelD #:1

10. Plaintiff further alleges as follows: (Describe what happened that you believe
supports your claims. To the extent possible, be specific as to your own actions and
the actions of each defendant.)

Lam Being, Dischitth pte n | Charce lL
Humcen Bchts. Running AND Colles
N name Where rc Lve. LC hwrol
TO Uce VA & SSA Rentfits TO
Suovoe PAD Eduootion Proatem,
Vise Meirratled Fare GaduceTon Rigkls
fot My Son, Aisa Redeatly Beaten
Se Father Wham Chi emns “Public.
Stheo lL Allowed him To fay
Koa Hrem, Defamedjon OF Chorfers
Callen Maem AN) Shameh The
Fenn ly in Our [Ve iglooe Nvad PORE
Ne aes “As This Date.

Defendant acted knowingly, intentionally, willfully and maliciously.

As aresult of defendant’s conduct, plaintiff was injured as follows:

MeéchicuC Gypense BLL Skuclegi~ VPS

Un Able. To flented Sb, Bette. Eh acein
B Fvekse MRE v«zZien BW Stuclevtt—
we 5) tolen City

Plaintiff asks that the case be tried by a jury. erYes ONo
Case: 1:19-cv-06886 Document #: 1 Filed: 10/18/19 Page 5 of 9 PagelD #:1

14. Plaintiff also claims violation of rights that may be protected by the laws of Illinois, such
as false arrest, assault, battery, false imprisonment, malicious prosecution, conspiracy,

and/or any other claim that may be supported by the allegations of this complaint.

WHEREFORE, plaintiff asks for the following relief:

A. Damages to compensate for all bodily harm, emotional harm, pain and suffering,
loss of income, loss of enjoyment of life, property damage and any other injuries
inflicted by defendant;

B. re (Place X in box if you are seeking punitive damages.) Punitive damages
against the individual defendant; and

C. Such injunctive, declaratory, or other relief as may be appropriate, including

attorney’s fees and reasonable expenses as authorized by 42 U.S.C. § 1988.

Plaintiff's signature: GPa lOs__E —

Plaintiff's name (print clearly or type): Deni ie \W etn)
Plaintiff's mailing address; SSS UI: Coal pe Aue

City Chl S eS State \- )_ ZIP 06S,

Plaintiff's telephone number: (3'2)__200 -23S47

Plaintiff's email address (if you prefer to be contacted by email): had Werrtn Omi l. Cony

43 N

 

15. Plaintiff has previously filed a case in this district. DO Yes ONS

If yes, please list the cases below.

Any additional plaintiffs must sign the complaint and provide the same information as the first
plaintiff, An additional signature page may be added.

5
Case: 1:19-cv-06886 Document #: 1 Filed: 10/18/19 Page 6 of 9 PagelD #:1

Defendant, DOnivy L. Lyens Lis

(name, badge number if known)

D an officer or official employed by Ch I(CAX & Li bl tc Sc hols ;

(depaftment or agency of government)
or

CF an individual not employed by a governmental entity.

If there are additional defendants, fill in the above information as to the first-named
defendant and complete the information for each additional defendant on an extra sheet.

5.

The municipality, township or county under whose authority defendant officer or official
actedis COQ/K Cou At . As to plaintiffs federal
constitutional claims, the municipality, township or county is a defendant only if

custom or policy allegations are made at paragraph 7 below.

On or about ¥ [09 [ QO/4 _, at approximately G Wino p.m.

(month,day, year)

plaintiff was present in the municipality (or unincorporated area) of C h t ch Oo
inthe County of COO X—

State of Illinois, at KE bb0 {w: FosT ¢2 WE ,

(identify location as precisely as possible)

 

when defendant violated plaintiff's civil rights as follows (Place X in each box that
applies):

O arrested or seized plaintiff without probable cause to believe that plaintiff had
committed, was committing or was about to commit a crime;

O searched plaintiff or his property without a warrant and without reasonable cause;

O used excessive force upon plaintiff;

ao failed to intervene to protect plaintiff from violation of plaintiff's civil rights by
one or more other defendants;

we failed to provide plaintiff with needed medical care;

ow conspired together to violate one or more of plaintiff's civil rights;

Other:

DAW, Er. Disthinanut eh Human Bees

Li VES
Case: 1:19-cv-06886 Document #: 1 Filed: 10/18/19 Page 7 of 9 PagelD #:1

 

Defendant officer or official acted pursuant to a custom or policy of defendant

municipality, county or township, which custom or policy is the following: (Leave blank

if no custom or policy is alleged): Yio! a +/ or) OF Couer bf 00S 5
Allowed Core 1) Chita tubhe School Stealing
AAD Used StyctbeaT VE Leset| D:sr oli fo Leese

WA) tthnots Bronh OF EolacuTion) DUA Bree DeRmnay ay u
OF Chartins OD CHRD be Sheol Document LErS4

Plaintiff was charged with one or more crimes, specifically:

A eye Medical ATlewdin \ Retten Warde
Rui 10. Sehoals , bow Ofade AAD Lewan
Crass Qoome Vhecore yn “Dces sclhoals a
For wren renwal No glee \Wwelued

Ard Re ops AL aned Styli. Sth im Cle &
With SK Ew CAP TOP. Bileseel 851 FADE Lotceneye
(Place an X in the box that applies. If none applies, yoy may describe the criminal
proceedings under “Other”) The criminal proceedings
0 are still pending.

O were terminated in favor of plaintiff in a manner indicating plaintiff was innocent.

i Plaintife was found guilty of one or more charges because defendant deprived me of a
fair trial as follows _() nl Y Wh iM Zeno 6 [rhb ie Prt A
OE Couit tase Ap Police Involvem ed

O Other:

 

 

‘Examples of termination in favor of the plaintiff in a manner indicating plaintiff was innocent

may include a judgment of not guilty, reversal of a conviction on direct appeal, expungement of the
conviction, a voluntary dismissal (SOL) by the prosecutor, or a nolle prosequi order.

3
11.

12.

13.

Case: 1:19-cv-06886 Document #: 1 Filed: 10/18/19 Page 8 of 9 PagelD #:1

10. Plaintiff further alleges as follows: (Describe what happened that you believe
supports your claims. To the extent possible, be specific as to your own actions and
the actions of each defendant.)

Daniel Lucas had USED Ch engo Rubio
SeMeoL To Diseei wi wel EO, Dancer Defa mations
Of Chretere HAN Broker C a of CRS
tre DotreTion TB School ¢ tueden—
Callen DEFS Tor Lorene RegodT in Studer
Houselotd, No Mouse Slows {1 ChicrK0
fublie Sehool Never Ly Called
Dees To Help Steal Faw “fom ae
Praatams and lakes Pacerel. Allowed
2 Steike Filng For Yeas To _Chile
Abuse Hrs 50 A) AMD Mother. AED

Family Enthre Sai f\ Daidre Lica

Hate Denise Wer Axe Werte WS,
haw \ Aligned Outs! (TO Plane SEsex cee rh |

Defendant acted knowingly, intentionally, ¢willflly Jnd maliciously.

As a result of defendant’s conduct, plaintiff was ee as follows:

EDurnto Sense, Medica Bill Ss Phils ey
De fumaLion OF ChoerTees. Hoenn Olere hig

[J Vest bor hook Runnene Koei ves.

Seliag Choro ilplie Ebon L Aged Due frac<ssod

Plaintiff asks that the case be tried by a jury. Eres O1No
Case: 1:19-cv-06886 Document #: 1 Filed: 10/18/19 Page 9 of 9 PagelD #:1

14. Plaintiff also claims violation of rights that may be protected by the laws of Illinois, such
as false arrest, assault, battery, false imprisonment, malicious prosecution, conspiracy,

and/or any other claim that may be supported by the allegations of this complaint.

WHEREFORE, plaintiff asks for the following relief:

A. Damages to compensate for all bodily harm, emotional harm, pain and suffering,
loss of income, loss of enjoyment of life, property damage and any other injuries
inflicted by defendant;

B. Place X in box if you are seeking punitive damages.) Punitive damages
against the individual defendant; and

C. Such injunctive, declaratory, or other relief as may be appropriate, including

attorney’s fees and reasonable expenses as authorized by 42 U.S.C. § 1988.

Plaintiff's signature: Sle [ Lb

Plaintiff's name (print clearly or type): Dear gt byester)

Plaintiff's mailing address:_ SSS (g): Culalpp PvE 43

ciy Ch $e) State td zp (06S

Plaintiff's telephone number: (2/2) 200 7 3S rw)

Plaintiffs email address (if you prefer to be contacted by email): lt 2 UI © tt, e_,
had (Wurrinl? omar lrerA
L oF
15. Plaintiff has previously filed a case in this district. O1 Yes oto
If yes, please list the cases below.

Any additional plaintiffs must sign the complaint and provide the same information as the first
plaintiff. An additional signature page may be added.

5
